Exhibit 10.6

JUNIOR MEZZANINE PLEDGE AND SECURITY AGREEMENT

THIS JUNIOR MEZZANINE PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as
of September 29, 2006, made by SW 108 Wagon Wheel JM LLC, a Delaware limited
liability company (“Pledgor”), and Behringer Harvard Alexan Nevada, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Lender”).

RECITALS

A.                                   Lender has agreed to make a loan (the
“Loan”) to Pledgor in the original principal amount of Two Million Seven Hundred
Seventy-Five Thousand Eight Hundred Seventy-Two Dollars ($2,775,872) pursuant to
the terms of that certain Loan Agreement, dated of even date herewith, between
Pledgor and Lender (herein, as the same may be amended or restated from time to
time, the “Loan Agreement”); and

B.                                     Pledgor is the sole member and the legal
and beneficial owner of one hundred percent (100%) of the membership interests
in SW 109 Wagon Wheel SM LLC, a Delaware limited liability company (the “Senior
Mezz Pledgor”) which is the sole member and the legal and beneficial owner of
one hundred percent (100%) of the membership interests in SW 106 Wagon Wheel
Holdings LLC, a Delaware limited liability company (the “Mortgagor”), which is
the owner in fee simple of the Property (as defined in the Loan Agreement); and

C.                                     One of the conditions precedent to the
Lender’s making of the Loan under the Loan Agreement is Pledgor’s execution and
delivery of this Agreement; and

D.                                    Pledgor, Senior Mezz Pledgor and Mortgagor
shall derive substantial direct and indirect benefits from the Loan.

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

1.                                       Recitals; Definitions. The recitals set
forth above are true and correct and are incorporated herein by reference.
Capitalized terms not defined herein but which are defined in the Uniform
Commercial Code as in effect from time to time in the State of Nevada (the
“UCC”) shall have the meanings given them in Article 8 or Article 9, as
applicable, thereof. Other capitalized terms used but not defined herein shall
have the meaning ascribed to such term in the Loan Agreement, in each case
unless the context clearly requires otherwise.

2.                                       Pledge.

(a)                                  Grant of Security Interest. As collateral
security for the Indebtedness and the performance of all obligations under the
Loan Documents, Pledgor presently and irrevocably pledges, hypothecates,
assigns, delivers and transfers to the Lender, and grants to the Lender a
continuing first priority security interest in, all of its right, title and
interest in and under the following property (collectively, the “Collateral”)
whether now owned or hereafter acquired or coming into existence:

1


--------------------------------------------------------------------------------


 

(i)                                     all of Pledgor’s right, title and
interest, whether direct or indirect, whether legal, beneficial or economic, and
whether fixed or contingent, (i) as the sole member in and to the Senior Mezz
Pledgor, including, without limitation, Pledgor’s right to vote on Senior Mezz
Pledgor matters and Pledgor’s rights, now existing or hereafter arising or
acquired, to receive from time to time its share of profits, losses, income
surplus, return of capital, proceeds, fees, preferences, payments or
distributions from Senior Mezz Pledgor (Pledged Interest”);

(ii)                                  all Instruments, certificates, or other
writings evidencing Pledgor’s Pledged Interest;

(iii)                               all of Pledgor’s right, title and interest
in, to and under that certain Operating Agreement, dated as of August 28, 2006,
executed by Pledgor (as amended in accordance with the terms of the Loan
Agreement, the “Operating Agreement”) and the other organizational documents of
Senior Mezz Pledgor;

(iv)                              all of Pledgor’s right, title and interest in,
to and under all General Intangibles relating to or arising out of any of the
foregoing; and

(v)                                 all Proceeds of any of the foregoing.

(b)                                 Security for Obligations. This Agreement
secures (i) the Indebtedness and (ii) all obligations of Pledgor under the Loan
Agreement, the Note and all of the other Loan Documents (collectively, the
“Secured Obligations”).

(c)                                  Perfection of Security Interest. In
furtherance of the grant of the pledge and security interest pursuant to Section
2(a) above, Pledgor hereby agrees with Lender as follows:

(i)                                     If the Pledged Interest is not currently
represented or evidenced by certificates or Instruments, Pledgor shall, upon the
execution of this Agreement (A) cause the Senior Mezz Pledgor to create a
registration book for the registration of all ownership interests in Senior Mezz
Pledgor and cause Senior Mezz Pledgor to register in such book Pledgor’s pledge
of the Pledged Interest to Lender together with the notation that all
distributions are to be disbursed to Lender as required under this Agreement,
and (B) cause the Senior Mezz Pledgor to agree to comply with any and all
unilateral directions and other Instructions from Lender concerning such Pledged
Interest given in accordance with this Agreement, without any further consent of
(or regardless of contrary instructions of) Pledgor or any other person.

(ii)                                  Concurrently with the execution and
delivery of this Agreement, Pledgor is delivering to Lender an assignment of
membership


--------------------------------------------------------------------------------




 

interest in blank (the “Assignment of Interest”), in the form set forth on
Exhibit A hereto, for the Pledged Interest, transferring all of the Pledged
Interest in blank, duly executed by Pledgor and undated. Lender shall have the
right, at any time in its discretion upon the occurrence and during the
continuance of an Event of Default pursuant to Section 6(a) below, to transfer
to, and to designate on the Assignment of Interest, any Person to whom the
Pledged Interest is sold in accordance with the provisions hereof.

(iii)                               To the extent the Pledged Interest hereafter
is represented or evidenced by certificates, Instruments or other writings
(other than the Operating Agreement) whether in bearer or registered form,
Pledgor shall within three (3) days of receipt of any such certificates,
Instruments or other writings (A) deliver to Lender such certificates,
Instruments or other writings, as applicable and (B) deliver to Lender all
necessary powers, instruments of transfer or assignment, each undated and duly
executed in blank.

(iv)                              Regardless of whether the Collateral is
represented or evidenced by certificates, Instruments or other writings, Pledgor
shall do all other acts and deliver such other documents, and cause Senior Mezz
Pledgor to do the same, as Lender reasonably deems necessary or desirable (or as
are otherwise required by the laws of the jurisdiction governing perfection, the
effect of perfection or nonperfection or the priority of Lender’s security
interest) in order to perfect such security interest in the Collateral. In
furtherance of the foregoing, Pledgor hereby authorizes Lender to file such UCC
financing statements against Pledgor as Lender shall deem necessary or desirable
containing a description of the Collateral pledged by Pledgor sufficient to
satisfy the requirements of Article 9 of the UCC (the “UCC Financing
Statements”).

(d)                                 Continuing Security Interest. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until payment in full of all Indebtedness. Upon the
payment in full of all Indebtedness, the security interests granted herein shall
terminate and all rights to the Collateral shall revert to Pledgor. Upon any
such termination, the Lender shall, at Pledgor’s sole expense, deliver to
Pledgor, without any representations, warranties or recourse of any kind
whatsoever, all certificates, Instruments and other writings representing or
evidencing all Collateral then held by the Lender hereunder, if any, and execute
and deliver to Pledgor such documents as Pledgor shall reasonably request to
evidence such termination.

3.                                       Representations and Warranties. As of
the date hereof Pledgor represents and warrants as follows:

(a)                                  Organization; Authorization. Pledgor is a
limited liability company which has been duly formed and is validly existing and
in good standing under the laws of the


--------------------------------------------------------------------------------




 

State of Delaware and is qualified to do business in the State of Nevada.
Pledgor has full limited liability company power and authority to execute this
Agreement and to undertake and consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed by or on behalf of Pledgor and
constitutes the legal, valid and binding obligation of Pledgor and is
enforceable against Pledgor in accordance with its terms, subject, as to
enforceability, to the effect of applicable bankruptcy, insolvency and other
similar laws limiting the enforcement of creditors’ rights generally and to
general principles of equity.

(b)                                 Agreement Will Cause No Defaults. The
execution, delivery and performance of this Agreement by Pledgor does not and
will not violate, or contravene (i) any term or provision of the organizational
documents of Pledgor or any resolution or vote of Pledgor, (ii) any existing
license, indenture or other material contract or agreement binding upon Pledgor
or (iii) any existing law, statute, regulation, order, decree or judgment
applicable to Pledgor or its property.

(c)                                  Ownership, No Liens, etc. Pledgor is the
legal, record and beneficial owner of, and has good and marketable title to the
Collateral in which it grants a security interest to Lender under this
Agreement, free and clear of all liens, security interests, options or other
charges or encumbrances, other than the security interest granted pursuant
hereto. Pledgor is the sole member of Senior Mezz Pledgor.

(d)                                 As to Pledged Interest. The Pledged Interest
is duly authorized and validly issued, and are fully paid and non-assessable and
constitute all of the issued and outstanding membership interests in Senior Mezz
Pledgor. The Pledged Interest (i) is not “financial assets” (within the meaning
of Section 8-102(a)(9) of the UCC) and (ii) is not credited to a “securities
account”  within the meaning of Section 8-501(a) of the UCC.

(e)                                  Perfection. Upon the filing of the UCC
Financing Statements referred to in Section 2(c)(iv), the security interest
granted pursuant to this Agreement will constitute a valid, perfected first
priority security interest in the Collateral and related proceeds, enforceable
against all creditors of Pledgor and any persons purporting to purchase any
Collateral or receive any related proceeds from Pledgor, subject to the
limitations in the UCC.

(f)                                    Authorization, Approval, etc. No
authorization, approval, or other action by, and no notice to or filing with,
any governmental authority, regulatory body or any other person is required
either:

(i)                                     for the execution, delivery, and
performance of this Agreement by Pledgor (other than any authorizations and
approvals that have already been received or actions that have already been
taken), or

(ii)                                  for the exercise by the Lender of (1) the
voting and other rights provided for in this Agreement or (2) except as may be
required in connection with a disposition of the Pledged Interest by laws
relating to the offering and sale of securities generally, the


--------------------------------------------------------------------------------




 

remedies provided for in respect of the Collateral pursuant to this Agreement.

4.                                       Covenants.

(a)                                  Protect Collateral. Pledgor agrees that it
will own at all times during the term of the Loan one hundred percent (100%) of
the ownership interests in Senior Mezz Pledgor. Pledgor agrees that it shall not
sell, assign, transfer, pledge or encumber in any other manner the Collateral
(except for the pledge to Lender hereunder or an assignment to Lender or its
designee pursuant to the Assignment of Membership Interests). Pledgor shall
warrant and, at Pledgor’s expense, defend the right and title herein granted
unto the Lender in and to the Collateral (and all right, title and interest
represented by the Collateral) against the claims and demands of all persons
whomsoever.

(b)                                 Further Assurances. Pledgor shall, at
Pledgor’s expense (i) promptly execute and deliver, and cause the Senior Mezz
Pledgor to promptly execute and deliver, all further writings (including
instruments of transfer or control) reasonably requested by Lender, and (ii)
promptly take all further action, and cause the Senior Mezz Pledgor to promptly
take all further action, that the Lender may reasonably request; in each case,
in order to perfect and protect and maintain the perfection and priority of any
security interest granted or purported to be granted hereby or to enable the
Lender to exercise and enforce its rights and remedies hereunder with respect to
any Collateral, including the rights and remedies under Section 7(b).

(c)                                  Organizational Documents. Pledgor agrees
that it shall not amend or restate the operating agreement or certificate of
formation of Senior Mezz Pledgor without Lender’s consent including but not
limited to changing the location of its principal place of business or chief
executive office, its name or reorganizing under the laws of another
jurisdiction.

(d)                                 Consents. Pledgor shall execute and deliver
to Lender, upon its request at the time Lender exercises its remedies, any
document required under the organizational documents of Pledgor or otherwise
reasonably deemed necessary by Lender in order to evidence Pledgor’s consent to
the Lender’s exercising of its remedies under this Agreement, including those
set forth in Section 7(a) hereof wherein Lender becomes the record, legal and
beneficial owner of the Collateral pledged under this Agreement.

(e)                                  Pledged Interest. The Pledged Interest (i)
will not become “financial assets” (within the meaning of Section 8-101(a)(9) of
the UCC) and (ii) will not be credited to a “securities account” (within the
meaning of Section 8-501(a) of the UCC). The parties agree that the Pledged
Interest constitutes “general intangibles” (as defined in Section 9-102 of the
UCC); and Pledgor agrees that the Pledged Interest is not and will not be
investment company securities within the meaning of Section 8-103 of the UCC.

(f)                                    Taxes and Assessments. Pledgor shall pay,
and hold Lender harmless from any liabilities with respect to payment of, any
taxes or assessments which may be payable with respect to the Collateral (except
any taxes or assessments arising after


--------------------------------------------------------------------------------




 

foreclosure) or in connection with any of the interests in Collateral created by
this Agreement.

(g)                                 Issuance of Interests or Securities. Without
the prior written consent of Lender, Pledgor shall not directly or indirectly
vote to enable, or take any other action to permit, Senior Mezz Pledgor to issue
any limited liability company interests or to issue additional securities
convertible into or granting the right to purchase or exchange for any interests
of or in Senior Mezz Pledgor.

5.                                       The Lender.

(a)                                  Lender Appointed Attorney-in-Fact. Pledgor
hereby irrevocably appoints the Lender as Pledgor’s attorney-in-fact, with full
power and authority in the name and place of Pledgor or otherwise, (i) to take
any action and to execute any instrument which the Lender may deem necessary or
advisable to perfect the security interest granted hereby and (ii) after an
Event of Default, to exercise any and all of its rights and remedies hereunder
as the legal, record and beneficial owner of the Pledged Interest. The power of
attorney granted pursuant to this Section 5 is coupled with an interest and is
irrevocable.

(b)                                 Lender May Perform. If Pledgor fails to
perform any agreement contained herein, and such failure either (i) becomes an
Event of Default or (ii) prior to becoming an Event of Default continues for
twenty (20) days after Lender gives written notice to Borrower to cure, the
Lender may cause the same to be performed and the Lender’s reasonable expenses
incurred in connection therewith shall be payable by Pledgor.

(c)                                  Lender Has No Duty. The powers conferred on
the Lender hereunder are solely to protect its interest in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Collateral in its possession, the Lender shall have no
duty with respect to any Collateral.

6.                                       Event of Default. As used in this
Agreement, an “Event of Default” shall mean the occurrence of any one or more of
the following:

(a)                                  any failure in the observance or
performance by Pledgor of any of its obligations, covenants or duties hereunder
which continues for a period of 30 days after written notice of such failure by
Lender to Pledgor, or if such failure is not reasonably susceptible of cure
within such 30 day period and if Pledgor promptly commences such cure within
such 30 day period and diligently prosecutes the same to completion, then the
cure period shall be extended for such period of time as may be reasonably
necessary to effect a cure but in no event shall such period exceed 90 days; or

(b)                                 any representation or warranty made by
Pledgor herein proves to be false or misleading in any material respect as of
the date it is made; or

(c)                                  the occurrence of an Event of Default as
defined in the Loan Agreement or in the Note.


--------------------------------------------------------------------------------




 

7.                                       Remedies.

(a)                                  Certain Remedies. If any Event of Default
shall have occurred and be continuing:

(i)                                     Lender shall have the right, without any
further action or consent of Pledgor to immediately direct the Senior Mezz
Pledgor to identify the Lender or its designee on its books and records as the
record, legal and beneficial owner of the Pledged Interest in full substitution
of Pledgor. The Lender or its designee shall thereafter have the sole right to
exercise all rights, privileges, options and powers relating to the Pledged
Interests.

(ii)                                  The Lender shall have the right, without
the necessity of becoming the record and legal owner of the Pledged Interest as
provided in Section 7(a)(i), to exercise in its sole discretion the voting power
and all other rights of ownership with respect to any Pledged Interests. All
proceeds of the Collateral shall immediately be paid to Lender and shall be
applied by Lender in accordance with the terms hereof.

(iii)                               The Lender shall have all of the rights and
remedies of a secured party under the UCC. In the exercise of such rights and
remedies Lender may, without notice except as specified below, sell the
Collateral or any part thereof at one or more public or private sales held at
any of the Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Lender may deem reasonable. Pledgor
agrees that any private sale may result in prices and other terms less favorable
then if such sale were a public sale. Pledgor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ prior notice to
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Lender
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Lender may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b)                                 Compliance with Restrictions. In any public
or private sale of any of the Collateral, the Lender is authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to comply with, or otherwise avoid any
violation of applicable law regarding any public or private sale, including any
required approval of the sale or of the purchaser by any governmental regulatory
authority or official. Such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner.
The


--------------------------------------------------------------------------------




 

Lender shall not be liable or accountable to Pledgor for any price reduction
resulting from, or expense incurred as a result of, Lender’s compliance with any
such limitation or restriction. The Lender shall be under no obligation to delay
any sale of any of the Collateral for the period of time necessary to permit the
Senior Mezz Pledgor or Pledgor to register such Collateral for public sale under
the Securities Act of 1933, as amended from time to time, or under applicable
state securities laws.

(c)                                  Application of Proceeds. All cash proceeds
received by the Lender in respect of any sale of all or any part of the
Collateral shall be applied by the Lender, in the following order, against (i)
any reasonable attorneys fees or other expenses incurred in connection with any
collection or sale and (ii) all or any part of the Secured Obligations in such
order as the Lender shall elect. Any surplus of such cash or cash proceeds held
by the Lender and remaining after payment in full of all the Secured Obligations
shall be paid over to Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.

(d)                                 Additional Rights. Subject to Section 8(m)
hereof, in addition to the rights set forth above, Pledgor shall have and may
exercise all other rights conferred by law or existing under this Agreement and
may resort to any remedy existing at law or in equity for the collection of the
Indebtedness and for the enforcement of the covenants and agreement contained
herein.

(e)                                  Remedies Cumulative. No remedy or right of
the Lender hereunder, under any of the Loan Documents or otherwise available
under applicable law or in equity, shall be exclusive of any other right or
remedy. Each such remedy or right shall be in addition to every other remedy or
right now or hereafter existing under applicable law or in equity. No delay in
the exercise of, or omission to exercise, any remedy or right after any Event of
Default shall impair any such remedy or right or be construed as a waiver of any
such Event of Default or an acquiescence thereto, nor shall it affect any
subsequent Event of Default of the same or different nature. Every remedy or
right may be exercised concurrently or independently and when and as often as
may be deemed necessary by Lender.

8.                                       Miscellaneous

(a)                                  Amendments. No amendment to or waiver of
any provision of this Agreement nor consent to any departure herefrom shall in
any event be effective unless the same shall be in writing and signed by the
parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it is given.

(b)                                 Protection of Collateral. The Lender may
take any action which the Lender reasonably deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein if in Lender’s judgment such action is necessary to avoid immediate harm
to Lender or impairment of the Collateral.


--------------------------------------------------------------------------------


(c)                                  Notices. Any notice, election,
communication, request, approval or other document or demand required or
permitted under this Agreement shall be in writing and shall be given in the
manner provided in the Loan Agreement. The addresses of the parties for such
purpose (subject to change upon notice) are as follows:

If to Lender:

Behringer Harvard Alexan Nevada, LLC

 

15601 Dallas Parkway, Suite 600

 

Addison, Texas  75001

 

Attention:  Chief Legal Officer

 

Facsimile:  (214) 655-1610

 

 

with copy to:

Powell & Coleman, L.L.P.

 

8080 North Central Expressway, Suite 1380

 

Dallas, Texas  75206

 

Attention:  Carol D. Satterfield

 

Facsimile:  (214) 373-8768

 

 

If to Pledgor:

SW 108 Wagon Wheel JM LLC

 

Attention: Timothy J. Hogan

 

2001 Bryan Street, Suite 3700

 

Dallas, Texas 75201

 

Facsimile:  (214) 922-

 

 

with copy to:

Michael K. Ording

 

Jones Day

 

325 John H. McConnell Blvd., Suite 600,

 

Columbus, Ohio 43215

 

Facsimile: (614) 461-4198

 

(d)                                 Section Captions. Section captions used in
this Agreement are for convenience of reference only, and shall not affect the
construction of this Agreement.

(e)                                  Severability. Wherever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(f)                                    Entire Agreement. This Agreement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

(g)                                 Governing Law. This Agreement shall be
governed by, and construed in accordance with, the substantive law of the State
of Nevada without regard to the application of choice of law principles. Pledgor
and Lender each hereby consent to the


--------------------------------------------------------------------------------




 

personal jurisdiction of the state courts of the State of Nevada located in
Clark County, Nevada in any action that may be commenced to enforce rights
hereunder.

(h)                                 Waiver of Jury Trial. PLEDGOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT PLEDGOR MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
AGREEMENT, OR ANY OTHER STATEMENTS OR ACTIONS RELATED HERETO. PLEDGOR
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER TO
DISBURSE THE LOAN AND TO ENTER INTO THE OTHER LOAN DOCUMENTS. BY ITS ACCEPTANCE
OF THIS AGREEMENT LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT LENDER MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY
WAY IN CONNECTION WITH THIS AGREEMENT, OR ANY OTHER STATEMENTS OR ACTIONS
RELATED HERETO.

(i)                                     Successors and Assigns. This Agreement
shall inure to the benefit of and shall bind Pledgor and Lender and their
respective successors, assigns and representatives.

(j)                                     Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute but one and the same document.

(k)                                  Irrevocable Authorization and Instruction
to Senior Mezz Pledgor. Pledgor authorizes and instructs the Senior Mezz Pledgor
to comply with any instruction received by it from Lender concerning the
Collateral to the extent authorized by this Agreement.

(l)                                     Sole and Absolute Discretion. Any
option, consent, approval, discretion or similar right of Lender set forth in
this Agreement may be exercised by Lender in its sole, absolute and unreviewable
discretion, unless the provisions of this Agreement specifically require another
standard for such option, consent, approval, discretion or similar right.

(m)                               Pledgor Exculpation. Pledgor’s liability in
connection with this Agreement (including Pledgor’s liability for all amounts
due hereunder) is collectible only from the Collateral against which a security
interest is created by this Agreement. In no case will any person who holds a
direct or indirect ownership interest in Pledgor, or any officer, director,
manager, trustee, employee, agent or affiliate of Pledgor or any such direct or
indirect owner, have any responsibility for Pledgor’s obligations in connection
with this Agreement (including Pledgor’s liability for any amounts due
hereunder); provided, however, that nothing in this Section 8(m) limits the
liability of any person under a guaranty or other agreement executed by such
person.

[Signatures Follow on Next Page]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

PLEDGOR:

 

 

 

SW 108 WAGON WHEEL JM LLC,

 

a Delaware limited liability company

 

 

 

By:

SW 105 Wagon Wheel Limited Partnership,

 

 

a Delaware limited partnership,

 

 

its sole member

 

 

 

 

 

By:

SW 104 Development GP LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Timothy J. Hogan, Vice President

 

 

 

 

LENDER:

 

 

 

BEHRINGER HARVARD ALEXAN NEVADA,
LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name: Gerald J. Reihsen, III

 

Title:   Secretary

 


--------------------------------------------------------------------------------




 

EXHIBIT A

FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST

ASSIGNMENT OF MEMBERSHIP INTEREST dated as of
                                     , 2006, made by SW 108 Wagon Wheel JM LLC,
a Delaware limited liability company (together with its successors and assigns,
the “Assignor”) to                                                             
                                                             (the “Assignee”).

RECITALS


THE UNDERSIGNED HAS ENTERED INTO THE PLEDGE AND SECURITY AGREEMENT DATED AS OF
SEPTEMBER 29, 2006 (SUCH AGREEMENT, AS IT MAY BE AMENDED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “PLEDGE AGREEMENT”), WITH BEHRINGER HARVARD ALEXAN
NEVADA, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“LENDER”). UNLESS OTHERWISE
NOTED, TERMS DEFINED IN THE PLEDGE AGREEMENT ARE USED HEREIN AS DEFINED THEREIN.


THE ASSIGNOR IS THE SOLE MEMBER OWNING 100% OF THE MEMBERSHIP INTERESTS OF SW
109 WAGON WHEEL SM LLC, A DELAWARE LIMITED LIABILITY COMPANY (THE “COMPANY”)
EXISTING UNDER AND EVIDENCED BY THE OPERATING AGREEMENT OF THE COMPANY DATED AS
OF AUGUST 28, 2006 (SUCH AGREEMENT, AS IT MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “OPERATING AGREEMENT AND THE ASSIGNOR,
AS THE SOLE MEMBER THEREOF, HAS CERTAIN RIGHTS, TITLE AND INTEREST IN AND TO THE
COMPANY, INCLUDING, WITHOUT LIMITATION, RIGHTS TO RECEIVE INCOME, DISTRIBUTIONS,
PROFITS, GAINS AND LOSSES, AND TO VOTE AND/OR MANAGE THE COMPANY, ALL AS AND TO
THE EXTENT PROVIDED IN THE OPERATING AGREEMENT (COLLECTIVELY, THE “INTEREST”).


LENDER HAS REQUIRED THAT THE ASSIGNOR SHALL HAVE EXECUTED AND DELIVERED THIS
ASSIGNMENT.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

1)              ASSIGNMENT AND ACCEPTANCE OF ASSIGNED INTEREST. AS OF THE
EFFECTIVE DATE (AS DEFINED IN SECTION 7), THE ASSIGNOR HEREBY SELLS, TRANSFERS,
CONVEYS AND ASSIGNS (WITHOUT RECOURSE AND, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
REPRESENTATION OR WARRANTY) (COLLECTIVELY, THE “ASSIGNMENT”) TO THE ASSIGNEE ALL
OF THE ASSIGNOR’S RIGHT, TITLE AND INTEREST IN AND TO THE INTEREST AND OF ITS
RIGHTS UNDER THE OPERATING AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL ITS (A)
RIGHTS TO RECEIVE MONEYS DUE AND TO BECOME DUE UNDER OR PURSUANT TO THE
OPERATING AGREEMENT, (B) RIGHTS TO RECEIVE PROCEEDS OF ANY INSURANCE, INDEMNITY,
WARRANTY OR GUARANTY WITH RESPECT TO THE OPERATING AGREEMENT, (C) CLAIMS FOR
DAMAGES ARISING OUT OF OR FOR BREACH OF OR DEFAULT UNDER THE OPERATING
AGREEMENT, AND (D) RIGHTS TO PERFORM THEREUNDER AND TO COMPEL PERFORMANCE, AND
OTHERWISE EXERCISE ALL RIGHTS AND REMEDIES THEREUNDER. ASSIGNOR’S RIGHT, TITLE
AND INTEREST IN THE INTEREST AND OF THE ASSIGNOR’S RIGHTS UNDER THE OPERATING
AGREEMENT THAT ARE BEING ASSIGNED TO THE ASSIGNEE PURSUANT TO THIS AGREEMENT ARE
HEREINAFTER


--------------------------------------------------------------------------------




 

REFERRED TO AS THE “ASSIGNED INTEREST”. THE ASSIGNEE, UPON THE EXECUTION OF THIS
ASSIGNMENT, HEREBY ACCEPTS FROM THE ASSIGNOR THE ASSIGNED INTEREST AND AGREES TO
BECOME A SUCCESSOR MEMBER OF THE COMPANY IN THE PLACE AND STEAD OF THE ASSIGNOR
TO THE EXTENT OF THE ASSIGNED INTEREST AND TO BE BOUND BY THE TERMS AND
PROVISIONS OF THE OPERATING AGREEMENT.

2)              REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR. THE ASSIGNOR
REPRESENTS TO LENDER, AS OF THE DATE OF THIS ASSIGNMENT, AND TO LENDER AND THE
ASSIGNEE AS OF THE EFFECTIVE DATE, THAT:

A.               THIS ASSIGNMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
ASSIGNOR AND IS A VALID AND BINDING OBLIGATION OF THE ASSIGNOR, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF
EQUITY; AND

B.              THE ASSIGNOR IS THE SOLE OWNER OF THE ASSIGNED INTEREST FREE AND
CLEAR OF ANY LIENS, EXCEPT FOR THE LIENS CREATED BY THE PLEDGE AGREEMENT.

3)              FILINGS. ON OR AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE,
THE ASSIGNEE SHALL FILE AND RECORD OR CAUSE TO BE FILED AND RECORDED WITH ALL
PROPER OFFICES OR AGENCIES ALL DOCUMENTS AND INSTRUMENTS REQUIRED TO EFFECT THE
TERMS HEREIN, IF ANY, INCLUDING, WITHOUT LIMITATION, (A) THIS ASSIGNMENT AND (B)
ANY LIMITED LIABILITY COMPANY AND ASSUMED OR FICTITIOUS NAME CERTIFICATE OR
CERTIFICATES AND ANY AMENDMENTS THERETO.

4)              FUTURE ASSURANCES. EACH OF THE ASSIGNOR AND THE ASSIGNEE
MUTUALLY AGREES TO COOPERATE AT ALL TIMES FROM AND AFTER THE DATE HEREOF WITH
RESPECT TO ANY OF THE MATTERS DESCRIBED HEREIN, AND TO EXECUTE SUCH FURTHER
DEEDS, BILLS OF SALE, ASSIGNMENTS, RELEASES, ASSUMPTIONS, NOTIFICATIONS OR OTHER
DOCUMENTS AS MAY BE REASONABLY REQUESTED FOR THE PURPOSE OF GIVING EFFECT TO,
EVIDENCING OR GIVING NOTICE OF THE ASSIGNMENT EVIDENCED HEREBY.

5)              SUCCESSORS AND ASSIGNS. THIS ASSIGNMENT SHALL BE BINDING UPON,
AND SHALL INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.

6)              MODIFICATION AND WAIVER. NO SUPPLEMENT, MODIFICATION, WAIVER OR
TERMINATION OF THIS ASSIGNMENT OR ANY PROVISIONS HEREOF SHALL BE BINDING UNLESS
IT IS EXECUTED IN WRITING BY ALL PARTIES HERETO AND THE ORIGINAL OF SUCH WRITING
HAS BEEN DELIVERED TO EACH PARTY.

7)              COUNTERPARTS. ANY NUMBER OF COUNTERPARTS OF THIS ASSIGNMENT MAY
BE EXECUTED. EACH COUNTERPART WILL BE DEEMED TO BE AN ORIGINAL INSTRUMENT AND
ALL COUNTERPARTS TAKEN TOGETHER WILL CONSTITUTE ONE AGREEMENT. DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS ASSIGNMENT BY TELECOPIER SHALL
BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS
ASSIGNMENT.

8)              EXECUTION; EFFECTIVE DATE. THIS ASSIGNMENT WILL BE BINDING AND
EFFECTIVE AND WILL RESULT IN THE ASSIGNMENT OF THE ASSIGNED INTEREST ON THE DATE
FIRST WRITTEN ABOVE (THE “EFFECTIVE DATE”).

9)              GOVERNING LAW. THIS ASSIGNMENT WILL BE GOVERNED BY THE LAWS OF
THE STATE OF NEVADA WITHOUT REGARD TO THE APPLICATION OF CHOICE OF LAW
PRINCIPLES.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed and
delivered.

 

 



ASSIGNOR:

 

 

 

SW 108 WAGON WHEEL JM LLC,

 

a Delaware limited liability company

 

 

 

By:

SW 105 Wagon Wheel Limited Partnership,

 

 

a Delaware limited partnership,

 

 

its sole member

 

 

 

 

 

By:

SW 104 Development GP LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Timothy J. Hogan, Vice President

 


--------------------------------------------------------------------------------